Citation Nr: 1428221	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  11-05 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for tinnitus and if so, whether the claim may be granted.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from December 1970 to November 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  An April 2004 rating decision denied the Veteran's claim of entitlement to service connection for tinnitus; and the Veteran did not appeal or submit new and material evidence within a year.

2.  Additional evidence submitted since April 2004 raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.  

3.  The evidence makes it at least as likely as not that the Veteran's tinnitus is the result of his military noise exposure.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision denying service connection for tinnitus is final; new and material evidence having been presented, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.302, 20.1103 (2013). 

2.  Criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening

The Veteran seeks to establish service connection for tinnitus.  A rating decision issued by the RO in April 2004 denied the claim for service connection for tinnitus on the basis that the Veteran's tinnitus had not been diagnosed for more than 20 years after he separated from service and there was a negative medical opinion.  The RO notified the Veteran of this decision by a letter that month, but he did not appeal.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302(a).  An unappealed determination of the agency of original jurisdiction (AOJ) is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a).  

The Veteran similarly failed to submit new and material evidence within a year of this rating decision, also causing the April 2004 rating decision to become final.  38 C.F.R. § 3.156(b).

However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R.  § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The Veteran's claim was denied by an April 2004 rating decision which found that he was not diagnosed with tinnitus for many years after service.  Since that time, evidence, including the Veteran's testimony, and a private medical opinion from May 2009, have suggested that the Veteran's tinnitus either began during or was otherwise caused by his military service.

This new information, which addresses the reason the Veteran's claim was previously denied, is felt to raise at the very least a reasonable possibility of substantiating the Veteran's claim, and it is therefore reopened. 

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

In March 2010, the Veteran filed a claim seeking to reopen his previously denied service connection claim for tinnitus.  

It is clear that the Veteran experienced considerable noise exposure in active service.  For example, he testified at a hearing before the Board in May 2013 that he was stationed on a destroyer off the coast of North Vietnam, and served on the gun line for approximately 56 days.  The Veteran explained that during general quarters his duty station was below the 52-inch gun mount where he was in charge of loading ammo into a gun turret.  He denied having ever been around loud noise prior to service, and recalled that he and a number of others on his ship began experiencing a ringing in their ears.  However, he recalled being told nothing could be done about it and to turn a little music on at night.  The ship was close enough to the battle that he was awarded a Combat Action Ribbon.  He testified that he had experienced tinnitus or ringing ever since he was in service.  He recalled that soon after getting out of service, he went to see a private doctor about the ringing in his ear, but the doctor (who is now deceased) again explained that there was nothing that could be done for the ringing.

The Veteran has consistently described similar noise exposure in statements to VA and to medical professionals.  As such, his military noise exposure is conceded.  See 38 U.S.C.A. § 1154(a).

It is acknowledged that there is no record of any post-service complaints of, or treatment for, the Veteran's ringing in his ears either in service or for multiple decades following service.  It is also noted that a VA examiner concluded in March 2004 that it was less likely than not that the Veteran's tinnitus was related to his military noise exposure.  

However, the examiner based part of her finding that tinnitus had not been diagnosed for more than 20 years after separation from service, yet the Veteran reported at that examination that he had first sought treatment for tinnitus in 1974, which was only several years removed from service, and he testified that he was experiencing ringing in his ears during service.  To this end, the Court of Appeals for Veterans Claims (Court) has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

The VA examiner also attributed the Veteran's tinnitus to a motor vehicle accident and a stroke, but the Veteran credibly testified that he had never suffered a stroke or been in a motor vehicle accident.  A medical opinion, such as the VA examiner's, which is based on an inaccurate factual premise is not considered to constitute probative evidence.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Given the fact that the VA examiner clearly ignored the Veteran's credible statements, her opinion is found to lack probative value.

As was previously noted, tinnitus is a type of disorder associated with symptoms capable of lay witness observation.  See Charles, supra.  Moreover, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
Here, the Veteran testified that his ringing had begun in service and been continually present ever since.  He also testified that he had sought treatment for it soon after service, which is consistent with what he reported at the March 2004 VA examination.  Based on this credible history, a private audiologist wrote in May 2009 that it was more likely than not that the Veteran's tinnitus was related to his military noise exposure. 

Having reviewed the evidence of record in its entirety, the Board finds that the Veteran's statements and testimony and the private medical opinion constitute highly probative evidence which is sufficient to meet the criteria for service connection.  Therefore, the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

New and material evidence having been presented, the Veteran's claim of entitlement to service connection for tinnitus is reopened.

Service connection for tinnitus is granted.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


